Citation Nr: 0609433	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-11 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Clarksburg, 
West Virginia


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from July 10, 2003, through 
July 17, 2003.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel









INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of administrative decisions of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Clarksburg, West Virginia.  The claims file is under the 
jurisdiction of the Huntington, West Virginia Regional Office 
(RO).


REMAND

In August 2003, the VA Medical Center (VAMC) denied the 
benefits sought on appeal.  The decision was predicated on a 
finding that treatment was not authorized, and that while 
treatment on July 9, 2003, was emergent, treatment thereafter 
was no longer for an emergency as the veteran had stabilized, 
and VA and other Federal facilities were feasibly available.  
The veteran disagreed with the decision, and the VAMC issued 
an additional decision affirming the denial in November 2003.  

The veteran presented to Camden Clark Memorial Hospital's 
emergency department on July 9, 2003, with diffuse abdominal 
pain that had begun a day earlier, subsided at night, then 
resumed on the morning of admission.  It was accompanied by 
vomiting.  He was examined and found to be nontoxic, but with 
an unclear diagnosis.  He was admitted for observation 
because he had significant tenderness and an elevated white 
blood cell count, and because of his history of coronary 
artery disease.  A CT scan of the abdomen was ordered.  When 
transferred to out of the emergency room on July 9, 2003, his 
vital signs were stable, he was resting comfortably, and he 
was in improved condition.  When he was initially transferred 
on July 9, the receiving physician noted that the veteran's 
symptoms had stabilized and he should be discharged and seen 
as an outpatient.  He reportedly appeared to have almost 
complete resolution of symptoms overnight following his 
placement in observation.  However, abnormalities on the CT 
scan prompted surgical consultation, and a small bowel 
obstruction was discovered.  

A consultation report following the CT scan reflects that the 
veteran was "asking to be transferred to the VA system" 
when he was advised of the obstruction.  At that time, the 
physician reported he would try to help the veteran with that 
transfer.  The physician also stated that he felt that 
interval antibiotics would be appropriate with nasogastric 
tube aspiration.  An order note from Camden dated July 10, 
2003, reflects states, "If OK with VA schedule with or for 
abdominal exploration, lysis of adhesions, possible bowel 
resection."  A progress note also dated July 10, 2003, 
indicated that the veteran was fair, but x-rays were not 
reassuring.  There was a notation "expect will need OR 
possibly tonight."  Lysis of adhesions of the bowel was 
performed on July 10, 2003.  Thereafter, his symptoms were 
somewhat prolonged by hypoactive bowel function and prolonged 
pain.  He improved and stabilized and was discharged July 17, 
2003, to be followed as an outpatient.  

The record clearly reflects contact between the VA and Camden 
Clark Memorial Hospital in an apparent effort to obtain 
authorization.  A VA social work note of July 10, 2003, shows 
that a social worker from Camden Clark contacted VA and 
informed VA that the veteran was admitted to Camden the day 
before and that X-rays showed small bowel obstruction with 
sepsis.  The Camden social worker was inquiring whether VA 
would pay for the surgery.  The VA plan was to discuss the 
case with the Fee Basis medical staff, and the transfer 
coordinator would follow up.  The VA follow-up on July 11, 
2003, reflects the notation that the veteran did not request 
transfer during the first 24 hours of his care, that the 
private doctor discussed the need for emergent surgery with 
the veteran, that the veteran was told VA would need to 
review the matter to determine whether the veteran was 
eligible for VA payment of this hospitalization, and that the 
veteran had surgery on July 10, 2003.  

The VA fee basis physician reviewed the case in August 2003.  
The physician concluded that the Emergency Room visit of July 
9, 2003, should be paid as an emergency, but that the veteran 
should have been transferred to VA thereafter as he appeared 
stable.  Therefore, VA should not pay for the treatment from 
July 10 to July 17, 2003.

There is a conflict in the record as to whether or not the 
veteran could have been safely transferred to a VA medical 
facility prior to surgical management of his bowel 
obstruction.  See 38 C.F.R. § 17.1002(d) (2005).  A treatment 
note on July 10, 2003, reflects that the veteran was in fair 
condition but x-rays were not reassuring, and that the doctor 
expected they would need the operating room that night for 
the veteran.  The VA telephone care note dated July 11, 2003, 
also indicated that the private doctor had discussed with the 
veteran the diagnosis of bowel obstruction and sepsis and the 
need for "emergent" surgery.  Although it appears that the 
VA fee basis physician reviewed the claims folder on two 
occasions, the opinions are no more than one line each.  On 
remand, a medical opinion should be obtained as to whether 
the veteran could have been safely transferred to a VA 
medical facility at any time after July 9, 2003, accompanied 
by a rationalized explanation.  

Finally, in February 2004 the veteran requested a "meeting 
with the board of fee basis."  It appears that he was 
requesting a personal hearing at the RO.  Accordingly, he 
should be scheduled for an appropriate hearing on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion as to 
whether the veteran could have been 
safely transferred from the Camden Cark 
Memorial Hospital to a VA medical 
facility at any time after July 9, 2003.  
The examiner should indicate in the 
report that the claims file was reviewed.  
A detailed rationale for any opinion 
expressed should be provided.

2.  Schedule the veteran for a personal 
hearing at the RO.

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of all additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


